
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2


MANAGEMENT SERVICES AGREEMENT


        This MANAGEMENT SERVICES AGREEMENT (the "Agreement"), dated as of
September 13, 2004 (the "Effective Date"), is entered into by and between Rag
Shops, Inc., a Delaware corporation with offices at 111 Wagaraw Road, Hawthorne,
NJ 07506 (the "Company"), and Sun Capital Partners Management III, LLC, a
Delaware limited liability company with offices at 5200 Town Center Circle,
Suite 470, Boca Raton, Florida 33486 (the "Manager"). Capitalized terms used but
not defined herein have the meanings assigned to them in the Agreement and Plan
of Merger dated as of the date hereof (the "Merger Agreement") among the
Company, Crafts Retail Holding Corp. and Crafts Retail Acquisition Corp.

        WHEREAS, the Company desires to receive financial and management
consulting services from the Manager and to obtain the benefit of the experience
of the Manager in business and financial management;

        WHEREAS, the Manager desires to provide financial and management
consulting services to the Company pursuant to the terms of this Agreement; and

        WHEREAS, the compensation arrangements set forth in this Agreement are
designed to compensate the Manager for providing such financial and management
consulting services to the Company;

        NOW, THEREFORE, in consideration of the mutual agreements hereinafter
set forth, the parties hereto agree as follows:

        1.    Agreement; Term.

        (a)    The Company hereby retains the Manager to perform, and the
Manager agrees to render to the Company, on the terms herein set forth,
management and consulting services regarding the business of the Company and
such other services relating to the Company as may from time to time be
reasonably requested by the Board of Directors or executive officers of the
Company. Without limiting the generality of the foregoing, the parties currently
contemplate that these services shall include advice regarding improvements to
the Company's financial reporting, accounting and management information systems
and staffing.

        (b)    It is expressly understood and agreed that the Manager shall
devote only so much time, and shall consult with and advise the officers and
managers of the Company only to such extent and at such times and places as may
be mutually convenient to the Company and the Manager. The Manager shall be free
to provide similar services to such other business enterprises or activities as
the Manager may deem fit without any limitation or restriction whatsoever.

        (c)    The term of this Agreement shall commence as of the Effective
Date and shall terminate on the earlier of (i) the tenth anniversary of the
Effective Date and (ii) the date on which Sun One Price, LLC and its affiliates
and co-investors no longer own or control at least 30% of the voting power of
the Company.

        2.    Compensation and Expenses.

        (a)    For the services to be rendered by the Manager hereunder, the
Manager shall receive an annual fee (the "Management Fee") equal to the greater
of (i) $400,000 or (ii) 6% of the Company's EBITDA (as such term is hereinafter
defined), computed without taking into consideration the fees payable under this
Section 2, as determined by the Company's regular auditors, or in the absence
thereof, by the Company's Board of Directors, with respect to each fiscal year.
The Company shall pay the Management Fee in quarterly installments in advance
equal to the greater of (i) $100,000 or (ii) 6% of EBITDA (as such term is
hereinafter defined) for the immediately preceding quarter, computed without
taking into consideration the fees payable under this Section 2. At the end of
each fiscal year during the term of this Agreement, an amount shall

--------------------------------------------------------------------------------



be paid to the Manager based on any adjustments made to the calculation of
EBITDA described above as a result of an audit of the Company's financial
statements. On the date hereof, the Company shall pay the Manager $83,516,
representing the pro rata portion of the Management Fee for the quarter ending
November 27, 2004. For purposes of this Agreement, the term "EBITDA" means, for
any period, the sum of the amounts for such period of (A) net income (or loss)
after taxes of the Company and its direct and indirect subsidiaries on a
consolidated basis ("Net Income"), plus (B) interest expense which has been
deducted in the determination of Net Income, plus (C) federal, state and local
taxes which have been deducted in determining Net Income, plus (D) depreciation
and amortization expenses which have been deducted in determining Net Income,
including without limitation amortization of capitalized transaction expenses
incurred in connection with the acquisition of certain shares of Common Stock of
the Company by a subsidiary of Sun Crafts Retail, LLC (including, without
limitation, the acquisition of shares of Common Stock of the Company by Sub
pursuant to the Stock Purchase Agreement and upon consummation of the Offer, the
"Crafts Acquisition"), plus (E) extraordinary losses which have been deducted in
the determination of Net Income, plus (F) uncapitalized transaction expenses
incurred in connection with the Crafts Acquisition, plus (G) all other non-cash
charges, minus (H) extraordinary gains which have been included in the
determination of Net Income. Each item used in calculating EBITDA shall be
determined in accordance with generally accepted accounting principles,
consistent with that used in prior periods.

        (b)    The Company shall reimburse the Manager for the cost of all
reasonable out-of-pocket fees and expenses incurred by the Manager and its
affiliates in the performance of the services hereunder and all matters related
thereto, including, without limitation, the salaries, fees, bonuses, benefits
and other compensation of any type paid by the Manager or its affiliates to any
person employed, retained or otherwise engaged by any of them to perform
services primarily for or on behalf of the Company.

        (c)    In connection with additional management services required in
connection with certain corporate events, the Manager shall also be entitled to
additional customary and reasonable fees for management consulting services
provided to the Company or to any of its direct or indirect subsidiaries or
shareholders, including with respect to, without limitation, refinancings,
restructurings, equity or debt offerings, acquisitions, mergers, consolidations,
business combinations, sales and divestitures (each a "Management Consulting
Event"). In the event that at any time during the term hereof, there shall occur
a Management Consulting Event involving the Company or any of the Company's
direct or indirect subsidiaries or shareholders, the Company shall pay the
Manager a management consulting fee, in cash, equal to 1% of the aggregate
consideration (including assumed debt and long-term liabilities) paid to or by
the Company or to or by any of its direct or indirect subsidiaries or
shareholders in consideration for the Manager's performance of management
consulting services in connection with such Management Consulting Event. The
Manager and the Company acknowledge and agree that upon the earlier to occur of
the Effective Time and the expiration of the 90-day period following the date of
this Agreement, the management consulting fee be paid by the Company in
connection with the portion(s) of the Crafts Acquisition that have been
completed at such time shall be due and payable.

        (d)    If for any reason the Company is unable to pay any or all of the
amounts otherwise owed to the Manager pursuant to this Agreement, the Company
shall make such payments as soon as the Company is able to do so.

        3.    Relationship of the Parties.    The Manager is providing services
hereunder as an independent contractor, retaining control and responsibility for
its operations and personnel. Nothing in this Agreement shall be deemed to
constitute the parties hereto joint venturers, partners or participants in an
unincorporated business or other separate entity, nor in any manner create any
employer-employee

2

--------------------------------------------------------------------------------



relationship between the Company on the one hand, and the Manager or any of the
Manager's employees on the other hand.

        4.    Board of Directors and Officers.    Nothing in this Agreement
shall be construed to relieve the directors or officers of the Company from the
performance of their respective duties or limit the exercise of their powers in
accordance with the Company's Articles of Incorporation or Bylaws, any
applicable provisions of the applicable corporate law, or otherwise. The
activities of the Company shall at all times be subject to the control and
direction of its Board of Directors and officers. The Company reserves the right
to make all decisions with regard to any matter upon which the Manager has
rendered its advice and consultation.

        5.    Limitation of Liability.    Neither the Manager nor any of its
affiliates, members, partners, managers, officers, employees or agents shall be
liable to the Company or any of its subsidiaries or affiliates for any loss,
liability, damage or expense arising out of or in connection with the
performance of services contemplated by this Agreement, unless such loss,
liability, damage or expense shall be proven to result directly from the willful
misconduct of such person. In no event will the Manager or any of its
affiliates, members, partners, managers, officers, employees or agents be liable
to the Company for special, indirect, punitive or consequential damages,
including, without limitation, loss of profits or lost business, even if the
Manager has been advised of the possibility of such damages. Under no
circumstances will the liability of the Manager and its affiliates, members,
partners, managers, officers, employees or agents exceed, in the aggregate, the
fees actually paid to the Manager hereunder.

        6.    Indemnification.    The Company shall reimburse, defend, indemnify
and hold the Manager and its affiliates, members, partners, managers, officers,
employees and agents, harmless from and against any damage, loss, liability,
deficiency, diminution in value, action, suit, claim, proceeding, investigation,
audit, demand, assessment, fine, judgment, cost and other expense (including,
without limitation, reasonable legal fees and expenses) arising out of, related
to or in connection with (a) any act or omission of, or on behalf of, the
Company or the Manager, except to the extent proven to result directly from the
willful misconduct of the person seeking indemnification, or (b) any act or
omission made at the direction of the Company.

        7.    Notices.    Any notice, request, demand or other communication
permitted or required to be given hereunder shall be in writing, shall be sent
by one of the following means to the addressee at the address set forth in the
preamble to this Agreement (or at such other address as shall be designated
hereunder by notice to the other party hereto, effective upon actual receipt)
and shall be deemed conclusively to have been given: (a) on the first business
day following the day timely deposited with a nationally recognized overnight
delivery service with an order for next-day delivery, with the cost of delivery
prepaid for the account of the sender; (b) on the fifth business day following
the day duly sent by certified or registered United States mail, postage prepaid
and return receipt requested; or (c) if delivered by other means, when actually
received by the addressee on a business day (or on the next business day if
received after the close of normal business hours or on any non-business day).

        8.    Assignment; Successors and Assigns.    This Agreement and the
rights, duties and obligations of the Company hereunder may not be assigned or
delegated by the Company without the prior written consent of the Manager. This
Agreement and the rights, duties and obligations of the Manager hereunder may
not be assigned or delegated by the Manager, other than to an affiliate of the
Manager, without the prior written consent of the Company. All covenants,
promises and agreements by or on behalf of the parties contained in this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, legal representatives, successors and
assigns.

        9.    Amendments.    No amendment, supplement or waiver of any provision
of this Agreement shall be effective unless the same shall be in writing and
signed by the Manager and the Company (in the case of an amendment or
supplement) or by the waiving party (in the case of a waiver).

3

--------------------------------------------------------------------------------




        10.    Applicable Law.    This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
without giving effect to principles of conflicts of law or choice of law that
would compel the application of the substantive laws of any other jurisdiction.

        11.    Section Headings.    The headings of each section are contained
herein for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.

        12.    Entire Agreement.    This Agreement sets forth the entire
agreement of the parties hereto with regard to the subject matter hereof and
supersedes and replaces all prior agreements, understandings and
representations, oral or written, with regard to such matters.

        13.    Severability.    If any provision of this Agreement or
application thereof under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

        14.    Counterparts.    This Agreement may be executed in counterparts,
each of which shall be an original, and both of which together shall constitute
one and the same document. Any counterpart may be executed by facsimile
signature and such facsimile signature shall be deemed an original.

[SIGNATURES ON NEXT PAGE]

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Management Services
Agreement as of the date first above written.

    SUN CAPITAL PARTNERS
MANAGEMENT III, LLC
 
 
By:
 
/s/  MICHAEL FIELDSTONE      

--------------------------------------------------------------------------------

    Name:
Title:   Michael Fieldstone
Vice President
 
 
RAG SHOPS, INC.
 
 
By:
 
/s/  JEFFREY C. GERSTEL      

--------------------------------------------------------------------------------

    Name:
Title:   Jeffrey C. Gerstel
President

--------------------------------------------------------------------------------





QuickLinks


MANAGEMENT SERVICES AGREEMENT
